Citation Nr: 0501349	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  00-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1975 to 
June 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran has a sensorineural hearing loss in both ears, 
which equates to a level II hearing loss for each ear under 
VA's rating criteria.


CONCLUSION OF LAW

An increased rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.27, 4.85 (Diagnostic Code 6100) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was service connected for bilateral hearing loss 
in a rating decision dated in July 1978, rated as zero 
percent disabling.  The veteran requested an increased rating 
in October 1998.  

The veteran was afforded a VA audiological evaluation in 
December 1998, which reported that pure tone thresholds, in 
decibels, were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
25
40
60
75
50
LEFT
25
30
60
80
48.75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 84 percent in the left ear.

The veteran was afforded another audiological evaluation in 
May 2000, which reported that pure tone thresholds, in 
decibels, were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
15
35
70
75
48.75
LEFT
15
15
70
85
46.25

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 94 percent in the left ear.

The veteran was again afforded an audiological evaluation in 
October 2001, which reported that pure tone thresholds, in 
decibels, were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
15
45
60
70
47.5
LEFT
25
30
70
80
51.25

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 88 percent in the left ear.  
Audiometric testing conducted in August 2002 revealed very 
similar results.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Under existing regulations, when, as here, hearing in both 
ears is evidenced by a percentage of discrimination between 
84 and 90, with an average puretone decibel loss between zero 
and 57, the maximum permitted evaluation is zero percent 
disabling.  38 C.F.R. § 4.85, Table VI, Table VII (2004) 
(with a discrimination score of 84 or better and a average 
puretone threshold of 57 or better, the numeric score is no 
worse than level II; when both ears are at level II, a 
noncompensable rating is assigned).  

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  Since the 
evidence does not show exceptional patterns of hearing loss, 
a higher evaluation is not warranted.  38 C.F.R. § 4.86 
(2004) (exceptional patterns are those where the puretone 
thresholds at each of the four evaluated frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or where 
the puretone threshold at 1000 Hertz is 30 decibels or less 
and the puretone threshold at 2000 Hertz is 70 decibels or 
more).  

By application of the rating criteria, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  This is so because no evidence has been presented to 
contradict the clear audiometric readings shown on 
examinations that demonstrate that the veteran's hearing 
impairment in both ears has never been more severe than a 
level II loss.  

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this 


veteran's claim, the Board has considered the provisions of 
the VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2001, shortly after the VCAA was enacted, and before VA's 
regulations were even codified.  

Specifically regarding VA's duty to notify, the April 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decision, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and three supplemental 
statements of the case (SSOCs) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The RO also obtained, and incorporated into the 
record for consideration, treatment records from the VA 
Medical Centers (VAMCs) at Poplar Bluff, Missouri; St. Louis, 
Missouri; and Atlanta Georgia; and private treatment records 
from Smyrna Hospital in Smyrna, Georgia.  The veteran was 
afforded no less than three audiological evaluations in the 
course of this claim.  Given the standard of the regulation, 
the Board finds that VA has no duty to inform or assist that 
was unmet.


ORDER

An increased rating for bilateral hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


